Citation Nr: 0932267	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
asthma with allergic rhinitis.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran had active service from June 1999 to February 
2007.  

This matter comes before the Board of Veterans Appeals (BVA 
Board) on appeal from a February 2008 rating action which 
granted service connection for asthma with allergic rhinitis, 
and assigned a noncompensable rating for this disability from 
March 1, 2007.  The Veteran expressed disagreement with the 
initial evaluation assigned and began this appeal.


REMAND

A preliminary review of the record discloses the need for 
further development prior to further appellate review.  In 
this regard, the Veteran's respiratory disability may be 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under the criteria of this Diagnostic Code, a 10 percent 
rating may be assigned if the record demonstrates that the 
disorder requires intermittent inhalational or oral 
bronchodilator therapy and a 30 percent rating may be 
assigned if the respiratory disability requires daily 
inhalational or oral bronchodilator therapy.  

In her Substantive Appeal the Veteran indicated that she was 
receiving VA treatment for her respiratory disability and 
required the use of an inhaler several times.  She indicated 
that her medication records would verify this but, aside from 
the report of an October 2007 VA examination and pulmonary 
function study, no records reflecting evaluation and/or 
treatment for the Veteran's respiratory disability are in the 
claims folder.  Such records are clearly relevant to the 
evaluation of service connected asthma with allergic rhinitis 
but are not currently associated with the claims folder.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should contact the Veteran and 
request that she provide the names and 
addresses of all health care providers, 
both VA and non VA who have provided 
treatment for her asthma with allergic 
rhinitis since her separation from 
service.  The RO/AMC should then obtain 
and associate with the claims file any 
treatment records identified by the 
Veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




